                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                     NO. 7:20-CR-000164-D



UNITED STATES OF AMERICA                                       ORDER GRANTING MOTION
                                                               FOR LEAVE TO FILE
                                                               DOCUMENT UNDER SEAL
  v.


GREGORY LEE BELLAMY


       This matter having come before the Court by the Defendant's motion for leave to file

document under seal, it is ORDERED that the motion is granted.

       SO ORDERED.



       This _...,.8,.___ day of March, 2021.




                                                   JA ES C. DEVER III.
                                                   UNITED STATES DISTRICT JUDGE




         Case 7:20-cr-00164-D Document 48 Filed 03/08/21 Page 1 of 1
